ORDER
The respondent is a member of the Bar of this state. On September 24, 1979 this Court entered its order directing him to appear before us on Friday, October 12, 1979 and show cause why he should not be disciplined for his failure to file a response with this Court’s Disciplinary Board to a complaint filed with the Board by a client in April, 1979. The respondent failed to appear. Accordingly, it is ordered, adjudged and decreed that as a result of the failure of Robert C. DelGuidice to respond to our order entered on September 24,1979, he is, without any further notice, indefinitely suspended from the practice of law.
WEISBERGER, J., did not participate.